Citation Nr: 1038118	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-38 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for an eye 
disorder.

2. Entitlement to an initial rating in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD) from June 
13, 2007 to December 10, 2008.

3. Entitlement to an initial rating in excess of 50 percent for 
service-connected PTSD from December 11, 2008.


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
	

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1940 to June 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in January 2008 and March 
2009 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In August 2010, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of this hearing 
is associated with the claims file.

The Veteran also filed timely appeals with regard to the claims 
of entitlement to service connection for headaches and erectile 
function, as well as a claim of entitlement to an effective date 
prior to June 13, 2007 for the grant of service connection for 
PTSD.  At his hearing, the Veteran withdrew these claims.  
Therefore, the Board no longer has jurisdiction to decide these 
claims. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Subsequent to the last adjudication of the claims by the RO, the 
Veteran submitted additional evidence and argument, and indicated 
that he would be submitting an opinion by Dr. DB.  The Board 
notes that the Veteran waived Agency of Original Jurisdiction 
(AOJ) of this evidence.  See 38 C.F.R. § 20.1304 (2009).  
Therefore, the Board may properly consider such evidence in 
adjudicating the claims. 

The initial rating issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1. In a final rating decision issued in October 1997, the RO 
denied a claim to reopen a claim of entitlement to service 
connection for an eye disorder.

2. Evidence added to the record since the prior final denial in 
October 1997 is both cumulative and redundant of the evidence of 
record at that time and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

The October 1997 decision is final; new and material evidence has 
not been received to reopen a claim of entitlement to service 
connection for an eye disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  
VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date of 
the disability once service connection has been established.  
Further, for claims requiring new and material evidence, the 
Veteran must be notified that service connection was previously 
denied and of the reason for that denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in July 2007, prior to the initial unfavorable AOJ 
decision issued in February 2008.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, what is considered new and material evidence, 
how VA would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, the letter advised him that his claim had been 
previously denied because the evidence did not show that the eye 
disorder was incurred during service, as required by Kent.  
Further, the letter provided information as to how to 
substantiate disability ratings and effective dates.  Therefore, 
the Board finds that the Veteran was provided with all necessary 
notice under VCAA prior to the initial adjudication of his claim 
decided herein. 

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim decided herein.  The Veteran's 
service treatment records, VA medical records, and private 
medical records were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has not 
identified any additional records that VA need obtain to 
equitably decide the claim.

With regard to the duty to provide a VA examination if necessary, 
such duty does not extend to claims to reopen until after new and 
material evidence has been submitted.  38 C.F.R. § 3.159(c)(4).  
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim. 

II. Analysis

The Veteran contends that his current eye disorder is causally 
related to an injury sustained in service.  Thus, he contends 
that service connection is warranted for a bilateral eye 
disorder.

In June 1997, the Veteran filed a claim to reopen a previously 
denied claim seeking service connection for an eye disorder, 
namely blindness secondary to optic neuritis.  The claim was 
reopened, but again denied on the merits in an October 1997 
rating decision for lack of evidence of a relationship to 
military service.  The Veteran did not appeal this decision, and 
no communication was received from him with respect to this claim 
until June 2007.  Thus, the October 1997 decision is final.  38 
U.S.C.A. § 7105 (West 1991)[(2002)]; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1997) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claim to reopen in June 2007; thus, the 
definition of new and material evidence applicable to the claim 
is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the October 1997 decision, the Veteran's service 
treatment records were of record, as well as records of post-
service treatment showing optic neuritis and that the Veteran is 
legally blind.  Additionally, the Veteran had advanced a theory 
that his eye disorder was related to a bombing incident in 
service.  In support of this contention, he submitted an August 
1997 letter from Dr. KA who opined that the bombing incident 
caused migraine headaches and that the arterial spasm that occurs 
during a migraine headache could have caused the ischemic optic 
neuritis that led to the loss of vision.  The RO noted that the 
Veteran was treated for headaches in service and was also 
prescribed glasses.  However, the RO found no evidence of trauma 
in service that could contribute to the blindness the Veteran 
developed in 1956.  Thus, the claim was again denied.

Since that decision, the Veteran has submitted additional VA 
treatment records and a September 2010 opinion from Dr. DB.  The 
VA treatment records are neither new nor material in that they 
merely reiterate the Veteran's established diagnosis with respect 
to his eye disorder.  The letter from Dr. DB is new in that it 
was not of record in October 1997.  However, the Board concludes 
that it is not material. 

Dr. DB documents the Veteran's report of being near a bomb in 
service and discusses literature regarding visual systems 
degeneration due to blast over-pressure, which he indicated 
required immediate assessment for cellular exchange, damage, and 
retinal detachment, which will be permanent if not treated within 
three days.  He then states that the Veteran suffered visual 
effects due to traumatic brain injury from blast over-pressure.  
However, the letter does not establish that the Veteran was 
exposed to trauma from a bomb in service or that he suffered 
optic injury due to such trauma, which was the element missing 
from the Veteran's claim in October 1997.  Dr. DB's opinion, like 
the April 1997 letter from Dr. AJ, is based on the Veteran's 
description of being exposed to a bomb.  Therefore, the Veteran's 
description of suffering trauma due to a bomb was of record in 
October 1997.  Thus, although Dr. DB provided a different theory 
on how the bomb affected the Veteran's vision, his statement 
provides no new evidence on the occurrence of the claimed 
bombing.  Accordingly, the Board concludes that the opinion of 
Dr. DB is new, but does not raise a reasonable possibility of 
substantiating the Veteran's claim.     

The Board acknowledges the statements of the Veteran describing 
the in-service injuries, but these statements are not competent 
evidence establishing in-service treatment or diagnosis related 
to an eye disability.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis and 
causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, 
lay assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Moray v. Brown, 5 Vet. App. 
211 (1993).  Thus, there remains no competent evidence of an in-
service trauma that resulted in the Veteran's optic neuritis and 
blindness.

Therefore, the Board must conclude that evidence added to the 
record since the October 1997 denial is new, but not material, in 
that it does not raise a reasonable possibility of substantiating 
the Veteran's claim of entitlement to service connection for an 
eye disorder.  As such, the Board finds that the evidence 
received subsequent to the RO's October 1997 decision is not both 
new and material and that the requirements to reopen the claim of 
entitlement to service connection for an eye disorder have not 
been met.  Therefore, the claim to reopen a previously denied 
claim seeking service connection for an eye disorder is denied.


ORDER

New and material evidence not having been received, the claim to 
reopen a claim of entitlement to service connection an eye 
disorder is denied.


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary with regard to the initial rating 
claim.  The Board observes that the claim was certified as an 
increased rating claim for the 50 percent rating assigned as of 
December 11, 2008.  Service connection was granted in a January 
2008 rating decision, and an initial 30 percent rating was 
assigned.  In December 2008, the Veteran submitted a VA Form 9 
indicating disagreement with the rating assigned for service-
connected PTSD.  The RO treated this submission as a claim for an 
increased rating for PTSD, stating that the appeal was not timely 
with regard to the January 2008 rating decision.  A rating 
decision was then issued in March 2009 that assigned the 50 
percent rating from December 11, 2008.  The Veteran timely 
appealed this decision, and a statement of the case was issued in 
October 2009.  He perfected this appeal in December 2009.  
However, the RO's determination that the December 2008 VA Form 9 
could not serve as a timely notice of disagreement with the 
January 2008 rating decision was clearly erroneous, as it was 
received within the year following the denial.  Therefore, the 30 
percent rating assigned in the January 2008 rating decision for 
the period from June 13, 2007 to December 10, 2008 is also on 
appeal.  A review of the October 2009 statement of the case 
reveals that the initial 30 percent rating was not addressed in 
that document.  Therefore, a remand is required to afford the 
Veteran the necessary due process by issuing a supplemental 
statement of the case with respect to the Veteran's initial 
ratings for service-connected PTSD, including the 30 percent 
rating assigned prior to December 11, 2008.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Issue a supplemental statement of the case 
that addresses the propriety of both the 30 
percent and 50 percent initial ratings 
assigned for service-connected PTSD.

The Veteran and his representative should be 
provided an appropriate amount of time to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


